Citation Nr: 0812280	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Van Stewart, Counsel



INTRODUCTION

The veteran had active military service from September 1940 
to July 1945, and from October 1946 to July 1952.  The 
veteran died in June 1991.  The appellant is the veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Board notes that the appellant's claim of entitlement to 
service connection for the cause of the veteran's death was 
withdrawn prior to certification of the case to the Board.  


REMAND

The record shows that the veteran was at one time receiving a 
total disability evaluation based on individual 
unemployability (TDIU).  Based on scheduled examinations 
conducted in April 1984, it was determined that the veteran's 
mental disability, diagnosed as chronic factitious disorder 
with physical symptoms, had improved to the point that the VA 
examiner found no current psychiatric disorder at all.  
Accordingly, the RO reduced the rating for the mental 
disorder from 70 percent to 30 percent, effective August 1, 
1984.  As the RO noted, it was not reduced to zero percent 
owing to VA policy against precipitous decreases in ratings.  

Also reduced, with the same effective date, was the veteran's 
cervical spine disability rating, which was reduced from 30 
percent to 10 percent.  The spine disability was subsequently 
restored by the Board to 20 percent because it was protected 
at that level due to the length of time that the 20 percent 
rating had been in effect.  Because of the decrease in the 
combined disability rating, the veteran was found to be no 
longer entitled to a 100 percent TDIU rating, and it was 
terminated effective July 31, 1984.  

In a rating decision dated in July 1991, the appellant was 
denied entitlement to Dependency and Indemnity Compensation 
(DIC) and accrued benefits.  The appellant did not appeal 
that decision, and the RO has thus considered this to be a 
final decision.  

The appellant sought to reopen her claim in September 2004.  
Though it is not entirely clear to the Board, it appears from 
the appellant's large volume of correspondence that her claim 
for accrued benefits is based on her assertion that the 
veteran was wrongly denied entitlement to TDIU in 1984, and 
because the veteran never received any retroactive payments 
for the restored 10 percent for his cervical spine 
disability.  The appellant's contention consequently appears 
to be that she should be awarded accrued benefits because of 
a claim of clear and unmistakable error (CUE) in May 1984 and 
May 1986 rating decisions.  In this regard, the Board points 
out that, in order for a surviving spouse to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.  Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).  

In this case, the claims file reflects that the veteran had 
filed a claim in May 1991 (prior to his death) for increased 
ratings for his service-connected disabilities and for 
service connection for what was described as stomach disorder 
and dental/gum disease, presumably for compensation purposes.  
As noted above, he died the following month before the RO 
adjudicated these claims.  An application for accrued 
benefits was received from the appellant later in June 1991.  
The claims for higher ratings for accrued benefit purposes 
was denied by the RO in July 1991.  It does not appear that 
the claims for service connection for a stomach disorder or 
for dental and gum disease were addressed in the denial of 
entitlement to accrued benefits, and, to that extent, the 
appellant's original claim for accrued benefits remains 
pending.  The Board will therefore remand in order to have 
the AOJ adjudicate the appellant's claim for accrued benefits 
based on the two pending but unadjudicated service connection 
claims.  (Claims for peptic ulcer disease and esophagitis had 
previously been denied during the veteran's lifetime; 
consequently, to the extent that the May 1991 claim for 
service connection for a stomach disorder contemplated either 
disability, it must be construed as a claim to reopen.  
Wright v. Brown, 9 Vet. App. 300, 303 (1996).)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Specific 
notice relative to accrued benefits, including notice as to 
what claims had been filed by the veteran prior to his death 
and the nature of service-connected disabilities should be 
provided the claimant.  The Board will therefore remand this 
appeal in order to ensure that the appellant receives the due 
process to which she is entitled in connection with this 
claim.

Accordingly, the appellant's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the VCAA is completed.  The 
VCAA notice must specifically include (1) 
a statement of the disabilities for which 
the veteran was service connected at the 
time of his death; (2) an explanation of 
the evidence and information required to 
substantiate a accrued benefits claim; 
and (3) an explanation of the claims 
pending at the time of the veteran's 
death.  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the accrued benefits 
issue on appeal, based on the veteran's 
May 1991 service connection claims, in 
light of all information or evidence 
received.  (Consideration should be given 
to whether the stomach claim represented 
a claim to reopen service connection for 
peptic ulcer disease or esophagitis.)

The AOJ should also address the question 
of whether the veteran had filed a claim 
during his lifetime of clear and 
unmistakable error in earlier rating 
decisions that had resulted in a 
reduction of a total rating.  Because the 
appellant is arguing that accrued 
benefits are payable as a result of such 
a claim, this issue should be 
specifically addressed.  See Jones, 
supra; 38 C.F.R. § 3.1000(d)(5).  

If the benefit sought is not granted, the 
appellant and her representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The supplemental statement of 
the case should refer to 38 U.S.C.A. 
§ 5121 and 38 C.F.R. § 3.1000.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the AOJ.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




